Per Guriam:

This action was brought by plaintiff to recover possession of the land described in case No. 13,771, immediately preceding. Judgment was rendered for defendants. Her right to the possession of this land depended upon the same set of facts involved in that case. It follows that since the purchase of the land by the defendants was sustained in that case, and the possession sought to be recovered was taken by them under such purchase, the judgment of the court below must be sustained.
The judgment is affirmed.